

116 HR 3587 IH: To amend the Internal Revenue Code of 1986 to modify the effective date for the modification to net operating loss deductions in Public Law 115–97.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3587IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Schweikert (for himself, Mr. Brendan F. Boyle of Pennsylvania, and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the effective date for the modification to net
			 operating loss deductions in Public Law 115–97.
	
		1.Modification of effective date of modifications to net operating loss deductions
 (a)In generalSection 13302(e)(2) of Public Law 115–97 is amended by striking ending and inserting beginning. (b)Extension of deadline for filing application for tentative carryback adjustmentsIn the case of a net operating loss carryback of a net operating loss arising in a taxable year beginning before January 1, 2018, and ending after December 31, 2017, an application under section 6411(a) shall not fail to be treated as timely filed if filed not later than the date which is 120 days after the date of the enactment of this Act.
			(c)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendment made by this section shall take effect as if included in section 13302 of Public Law 115–97.
 (2)Elective applicationThe amendment made by this section shall apply only if the taxpayer elects (at such time and in such manner as the Secretary, or the Secretary’s delegate, may provide) the application of this section.
				